DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the amendment filed on January 4, 2021.  Claims 1-20 are pending and allowable as set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Currently claims 1-20 are in condition for allowance. The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

“…the sequential recommendation score being based upon a number of historical purchase periods, a number of future purchase periods, and a similarity quotient score, the similarity quotient score representing a degree of similarity between historical purchase behavior of the target purchaser and historical purchase behavior of at least 

Wegner discloses the sequential recommendation score being based upon a similarity quotient score, the similarity quotient score representing a degree of similarity between historical purchase behavior of the target purchaser and historical purchase behavior of neighbor purchasers (Wegner: paragraph [0086] -  In one embodiment, the predictive analysis takes the consumer information, such as consumer demographics, value scores, social media info, transaction histories, etc., and utilizes data mining models to determine a predictive score, Such data mining models may include, but are not limited to regression modeling, link analysis, and segmentation. The data mining models are utilized to analyze historical data patterns to determine the purchasing habits of other similar consumers and use those data inputs to predict how the purchasing habits of a current consumer will evolve over time).  PTO 892 Reference U discloses purchase prediction based on user behavior logn.   Neither Wegner, PTO 892 Reference U, nor any of the other cited references teach, suggest, or otherwise render obvious the sequential recommendation score being based upon a number of historical purchase periods, a number of future purchase periods, and a similarity quotient score, the similarity quotient score representing a degree of similarity between historical purchase behavior of the target purchaser and historical purchase behavior of at least one neighbor purchaser, the neighbor purchaser comprising a purchaser in a set of purchasers, the set of purchasers including the target purchaser and another neighbor purchaser.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625